[Cite as State ex rel. Papa v. Starkey, 2014-Ohio-2989.]


                                IN THE COURT OF APPEALS
                                FIFTH APPELLATE DISTRICT
                                   STARK COUNTY, OHIO


STATE, ex rel. RONALD D. PAPA                       :      JUDGES:
                                                    :
        Relator                                     :
                                                    :      Hon. Patricia A. Delaney, P.J.
                                                    :      Hon. Sheila G. Farmer, J.
-vs-                                                :      Hon. John W. Wise, J.
                                                    :
RONALD STARKEY, et al.                              :
                                                    :      CASE NO. 2014CA00001
                                                    :
        Respondents                                 :
                                                    :      OPINION


CHARACTER OF PROCEEDING:                                   Petition for Writ of Mandamus



JUDGMENT:                                                  DISMISSED


DATE OF JUDGMENT ENTRY:                                    June 30, 2014

APPEARANCES:

For Relator:                                               For Respondent:

Ronald D. Papa                                             Ronald K. Starkey (0059174)
c/o Hilton Place Inn                                       Adam M. Runkle (0087949)
3325 Fortuna Drive                                         11366 Cleveland Ave. N.W.
Green, Ohio 44312                                          Suite A
                                                           Uniontown, Ohio 44685
Stark County, Case No. 2014CA00001                                                      2

Delaney, J.

       {¶1} Relator, Ronald D. Papa, has filed a Complaint for Writ of Mandamus

requesting this Court to order Respondents to provide Relator with certain requested

public records. Respondents have filed a motion to dismiss for failure to state a claim

upon which relief may be granted. Relator has filed a reply to the motion.

       {¶2} “‘Mandamus is the appropriate remedy to compel compliance with R.C.

149.43, Ohio's Public Records Act.’ State ex rel. Physicians Commt. for Responsible

Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St. 3d 288, 2006–Ohio–903, 843
N.E.2d 174, ¶ 6; R.C. 149.43(C). The Public Records Act implements the state's policy

that ‘open government serves the public interest and our democratic system.’ State ex

rel. Dann v. Taft, 109 Ohio St. 3d 364, 2006–Ohio–1825, 848 N.E.2d 472, ¶ 20.

‘Consistent with this policy, we construe R.C. 149.43 liberally in favor of broad access

and resolve any doubt in favor of disclosure of public records.’ State ex rel. Glasgow v.

Jones, 119 Ohio St. 3d 391, 2008–Ohio–4788, 894 N.E.2d 686, ¶ 13.” State ex rel.

Perrea v. Cincinnati Pub. Schools, 123 Ohio St. 3d 410, 2009–Ohio–4762, 916 N.E.2d
1049 at ¶ 13.

       {¶3}   It is undisputed at the time of his request, Relator was incarcerated at the

Richland Correctional Institution in Mansfield, Ohio.

       {¶4} The Ohio Public Records Act imposes restrictions upon inmates seeking

certain public records. R.C. 149.43(B)(8) provides,

       A public office or person responsible for public records is not required to

       permit a person who is incarcerated pursuant to a criminal conviction or a

       juvenile adjudication to inspect or to obtain a copy of any public record
Stark County, Case No. 2014CA00001                                                      3


      concerning a criminal investigation or prosecution or concerning what

      would be a criminal investigation or prosecution if the subject of the

      investigation or prosecution were an adult, unless the request to inspect or

      to obtain a copy of the record is for the purpose of acquiring information

      that is subject to release as a public record under this section and the

      judge who imposed the sentence or made the adjudication with respect to

      the person, or the judge's successor in office, finds that the information

      sought in the public record is necessary to support what appears to be a

      justiciable claim of the person. R.C. § 149.43.

      {¶5} As the Supreme Court has observed, ““R.C. 149.43(B)(4) clearly sets forth

heightened requirements for inmates seeking public records. The General Assembly's

broad language clearly includes offense and incident reports as documents that are

subject to the additional requirement to be met by inmates seeking records concerning

a criminal investigation or prosecution. The General Assembly clearly evidenced a

public-policy decision to restrict a convicted inmate's unlimited access to public records

in order to conserve law enforcement resources.” State ex rel. Russell v. Thornton, 111
Ohio St. 3d 409, 856 N.E.2d 966, 2006-Ohio-5858.

      {¶6} Relator did not seek a finding from the sentencing court allowing him to

obtain copies of the requested public records.

      {¶7} Relator argues the Supreme Court has interpreted the requirement to obtain

a judicial finding in R.C. 149.43(B)(8) as not being mandatory. He further suggests the

statute only requires a judicial finding when an inmate seeks records from his own case.
Stark County, Case No. 2014CA00001                                                        4

        {¶8} Relator’s argument is based upon the Supreme Court’s holding in State ex

rel. Fernbach v. Brush wherein the Supreme Court held, “R.C. 149.43(B)(8) requires an

incarcerated criminal offender who seeks records relating to an inmate's criminal

prosecution to obtain a finding by the sentencing judge or the judge's successor that the

requested information is necessary to support what appears to be a justiciable claim.

State ex rel. Chatfield v. Flautt, 131 Ohio St. 3d 383, 2012-Ohio-1294, 965 N.E.2d 304.

Fernbach did not obtain such a finding.” State ex rel. Fernbach v. Brush, 2012-Ohio-

4214, 133 Ohio St. 3d 151, 152, 976 N.E.2d 889.

        {¶9} The records requested in Fernbach happened to be records from the

inmate’s own case. The plain language of the statute does not limit the need to obtain a

judicial finding only when an inmate is requesting his own records. We find Fernbach

stands only for the proposition that an inmate must first obtain a judicial finding pursuant

to R.C. 149.43(B)(8) prior to establishing a claim for mandamus. The reference to the

inmate’s own records in the Fernbach opinion is merely incidental to the facts of that

case.

        {¶10} For this reason, we find Relator has failed to state a claim upon which

relief may be granted and grant Respondents’ motion to dismiss.

By: Delaney, P.J.
    Farmer, J. and
    Wise, J. concur